t c memo united_states tax_court ajibola o ibidunni petitioner v commissioner of internal revenue respondent docket no filed date ajibola o ibidunni pro_se michael t garrett matthew a houtsma and gretchen w altenburger for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined the following deficiencies and penalties with respect to petitioner’ sec_2010 and sec_2011 tax years year deficiency dollar_figure penalty sec_6662 dollar_figure - - big_number big_number the issues for decision are whether petitioner underreported income from each of four enterprises he owned and operated during and whether petitioner is entitled to deductions for business_expenses in amounts exceeding those the internal_revenue_service irs allowed for and whether petitioner underreported nonbusiness income during and whether petitioner is entitled to deduct a capital_loss that was not reported on hi sec_2010 tax_return and whether petitioner is liable for a sec_6662 accuracy-related_penalty for either year unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in colorado at the time he filed his petition the record in this case in large part is confusing because of petitioner’s failure to maintain adequate books_and_records for his business activities nonetheless we have done our best to reach factual conclusions based on the evidence presented petitioner holds a ph d in materials science after graduating from ohio state university petitioner worked for an engineering consulting firm in ohio and then for bell labs where he conducted research petitioner was awarded several patents he earned a comfortable salary which enabled him to accumulate some measure of wealth petitioner and his family his wife two daughters and a son moved in to boulder colorado where petitioner joined a startup firm that manufactured inner-level microelectronics packaging petitioner and his wife purchased a ranch-style house in boulder in for dollar_figure of which dollar_figure was the value of the land petitioner’s personality did not fit the culture at the startup company and he was asked to leave after briefly working for another company petitioner struck out on his own and established several businesses during the years at issue petitioner owned and operated four businesses all boards sports which operated a retail store that sold snowboards skateboards and sports accessories b e enterprises which rented petitioner’s boulder house on a short-term basis to vacationers and other interested parties petitioner lived in a mother-in- law apartment on the property materials consultants associates through which petitioner provided engineering consulting services and crossroads wellness llc a medical marijuana dispensary and wellness center which petitioner owned and operated during the first half of during the years at issue petitioner maintained multiple banking and investment accounts as follows advantage bank account with number ending in this account was held in the name of materials consultants associates advantage bank account with number ending in this was a savings account which petitioner used as an operating account for all boards sports advantage bank account with number ending in this was another operating account for all boards sports in which petitioner deposited merchant card payments other than american express advantage bank account with number ending in this was another account opened for all boards sports advantage bank account with number ending in this was petitioner’s personal checking account in which he deposited payments received by b e enterprises for the rental of his house advantage bank account with number ending in this was another of petitioner’s personal accounts in which there was minimal activity advantage bank account with number ending in this was a dormant bank account u s bank account with number ending in this was another of petitioner’s personal accounts charles schwab investment checking account with number ending in this was petitioner’s personal investment account charles schwab sep ira account with number ending in this was petitioner’s ira account charles schwab account with number ending in this account was opened on date with a dollar_figure deposit charles schwab account with number ending in this account was opened on date with a dollar_figure deposit wells fargo account with number ending in this account was opened on date as the operating account for crossroads wellness center llc and was transferred to the new owners when crossroads wellness center llc was sold in petitioner himself prepared form sec_1040 u s individual_income_tax_return for and schedules c profit or loss from business for petitioner’s four businesses were attached to each year’s form_1040 the irs selected petitioner’ sec_2011 tax_return as part of its national research program revenue_agent mana anderson was assigned to conduct the audit the audit was expanded to include petitioner’s tax_return for after revenue_agent anderson’s initial review indicated that petitioner had underreported his income and overstated his expenses for ultimately revenue_agent anderson determined that for each of his four businesses petitioner had underreported the business’ income and was not entitled to deduct expenses in the amounts claimed in addition as part of the audit revenue_agent anderson identified unreported nonbusiness income petitioner received during the years at issue the irs also determined accuracy-related_penalties under sec_6662 in the notice_of_deficiency at trial petitioner asserted he incurred a dollar_figure capital_loss which was not reported on hi sec_2010 tax_return we hereafter discuss the irs’ adjustments and petitioner’s capital_loss assertion in turn all boards sports upon moving to colorado petitioner became an avid snowboarder he began manufacturing and testing snowboards of his own design petitioner turned his passion for snowboarding into a business founding all boards sports abs abs rented retail_space at crossroads east a strip mall in boulder colorado abs also sold snowboards via the internet using paypal for payment services in petitioner reported on abs’ schedule c gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure and gross_income of dollar_figure after deducting expenses totaling dollar_figure abs’ schedule c reported a net_loss of dollar_figure for in petitioner reported on abs’ schedule c gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure and gross_income of dollar_figure after deducting expenses totaling dollar_figure abs’ schedule c reported a net_loss of dollar_figure for revenue_agent anderson began her audit by interviewing petitioner at abs’ store following a tour of the store she reviewed abs’ bank statements and computer records petitioner used quickbooks to report abs’ income and expenses revenue_agent anderson determined abs’ business records were incomplete she noted that although the schedule c for abs reported abs’ income employing the cash_method_of_accounting the quickbooks records employed the accrual_method of accounting moreover revenue_agent anderson was unable to reconcile the quickbooks records with petitioner’s bank statements consequently revenue_agent anderson concluded she had to reconstruct abs’ income using the bank_deposits method to do so she summoned abs’ bank and paypal account records revenue_agent anderson examined abs’ banking activity for each month of and she totaled all deposits made into abs’ bank accounts with advantage bank and then added payments received through abs’ paypal account revenue_agent anderson reduced this sum by all identifiable nontaxable deposits such as returned checks and interaccount transfers to determine taxable deposits she then reduced the taxable deposits by identifiable payments of state and city sales_taxes petitioner did not claim sales_taxes as schedule c expenses after completing her calculations revenue_agent anderson spoke with petitioner and where necessary modified her calculations according to petitioner’s explanations upon completion of her examination revenue_agent anderson determined that abs’ gross_receipts were understated by dollar_figure by comparing the taxable deposits calculated with the amount of abs’ gross_receipts reflected on schedule c of petitioner’s tax_return using the same it appears that only two of abs’ bank accounts account numbers ending in and were active abs’ account number ending in had total deposits of only dollar_figure in methodology she determined that abs’ gross_receipts were understated by dollar_figure revenue_agent anderson also determined that the deductions claimed on abs’ schedule c for should be disallowed in whole or in part except for dollar_figure for commissions fees on the basis of failure to substantiate revenue_agent anderson further determined that certain deductions claimed on abs’ schedule c for should be disallowed in whole or in part the following tables show expense deductions petitioner claimed and the amounts respondent allowed upon completion of the audit for the years at issue expenses amount deducted on return amount allowed advertising car truck commissions fees contract labor depreciation insurance interest legal prof’l servs dollar_figure big_number big_number big_number big_number big_number big_number no adjustment dollar_figure -0- big_number -0- big_number -0- in the notice_of_deficiency respondent determined that abs’ gross_receipts were underreported by dollar_figure however in preparing for trial revenue_agent anderson discovered an error she made in her bank deposit analysis initially she calculated dollar_figure as the total taxable deposits she subsequently calculated the correct figure to be dollar_figure thus respondent now seeks to increase the total amount of abs’ unreported gross_receipts by dollar_figure leaving dollar_figure as the amount of abs’ underreported gross_receipts rent repairs supplies taxes licenses travel meals entertainment utilities other big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- -0- -0- -0- big_number expenses amount deducted on return amount allowed advertising car truck contract labor depreciation insurance interest legal prof’l servs rent repairs supplies taxes licenses meals entertainment utilities other dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number no adjustment -0- dollar_figure -0- no adjustment -0- big_number big_number -0- -0- -0- -0- big_number at trial petitioner presented substantiation for some of the reported expenses because of evidence presented at trial respondent concedes that petitioner is entitled to the following revised expense deductions expenses revised amount allowed supplie sec_2011 expenses supplies taxes licenses utilitie sec_2 b e enterprises dollar_figure revised amount allowed dollar_figure big_number as mentioned supra petitioner and his wife purchased a ranch-style house in boulder colorado in for dollar_figure they remodeled the house extensively beginning in the house was built to an open floor_plan with hallways along the perimeter of the building which allowed one to see into the basement level the house had seven bedrooms a master bedroom suite and two bedrooms on the main level and an additional four bedrooms on the basement level a four-car garage was added and the original garage which is behind the house was converted into a self-contained mother-in-law apartment the house also included a den a potter room a loft above the garage that could be used as an additional bedroom and a shed in the backyard over time petitioner and his wife drew apart and in date they divorced petitioner has been living in the house’s mother-in-law apartment since after the divorce petitioner’s former wife left the home although she retained her ownership_interest petitioner continued to live in the mother- in-law apartment the only resident of the main house was petitioner’s daughter who continued living in her bedroom from january through june of the daughter did not pay rent the parties agree that petitioner’s basis in the house including improvements and the land value was dollar_figure at the end of petitioner considered selling the house but the housing market of made that option a nonstarter with no other use for the house petitioner established b e enterprises to rent it out short term to vacationers and other interested parties at some time in petitioner began renting out the house many of the renters were visiting the area to attend functions at the university of colorado petitioner did not use written rental agreements in petitioner reported dollar_figure in gross_income on b e enterprises’ schedule c he reported the following expenses expense advertising depreciation amount dollar_figure big_number the record is unclear but it appears that renters began staying at the house in date office repairs maintenance supplies utilities other big_number big_number big_number petitioner asserts with no written substantiation that he incurred dollar_figure in floor repairs and dollar_figure in landscaping expenses petitioner also asserts but again with no written substantiation that he recarpeted the bedrooms and installed a dollar_figure air conditioning system in for petitioner reported dollar_figure in gross_income on b e enterprises’ schedule c the following table itemizes the expense deductions petitioner claimed and the amounts the irs allowed for expense claimed amount amount allowed advertising contract labor depreciation insurance legal prof’l servs office repairs maintenance supplies utilities other dollar_figure big_number big_number big_number big_number big_number big_number -0- -0- no adjustment dollar_figure -0- -0- -0- -0- -0- -0- petitioner did not maintain books_and_records nor did he maintain a bank account for b e enterprises in petitioner deposited b e enterprises’ rental fees into his personal checking account at advantage bank account number ending in in renters paid their rental fees via checks made out to materials consultants associates another of petitioner’s businesses see infra petitioner deposited these checks into materials consultants associates’ account at advantage bank account number ending in because b e enterprises had no records revenue_agent anderson conducted a bank_deposits analysis of b e enterprises’ finances she applied the same methodology as she used with respect to abs’ accounts to determine total taxable deposits revenue_agent anderson identified dollar_figure in nontaxable deposits eg refunds and loan repayments and nontaxable payments made to petitioner by his daughter totaling dollar_figure revenue_agent anderson determined that b e enterprises had total taxable_income of dollar_figure for after subtracting b e enterprises’ reported gross_income of dollar_figure as well as a dollar_figure tax_refund received in and deposited into the bank account used by b e enterprises revenue_agent anderson determined b e enterprises had as will be seen infra materials consultants associates reported no income on it sec_2011 schedule c all of the taxable amounts deposited into materials consultants associates’ bank account were from b e enterprises’ rental income unreported income of dollar_figure for revenue_agent anderson discussed her conclusions with petitioner but he failed to provide documentation which would negate her conclusions revenue_agent anderson determined that petitioner rented his house for fewer than days in consequently respondent concedes b e enterprises had no reportable income or loss for see sec_280a with respect to revenue_agent anderson disallowed all but dollar_figure of the claimed insurance expense deduction see supra p at trial respondent’s counsel conceded that petitioner is entitled to the following additional expense deductions with respect to b e enterprise for expense category revised amount allowed utilities supplies repairs maintenance dollar_figure we note that b e enterprises reported on its schedule c gross_income of dollar_figure we use respondent’s calculation of reported gross_income because it benefits petitioner at trial respondent’s counsel stated that he does not dispute petitioner’s assertion that b e enterprises incurred the reported expenses for in the amounts so reported thus respondent’s counsel stated that if petitioner could establish that he satisfied the requirements for an exception to sec_280a petitioner would be entitled to deduct all of b e enterprises’ reported expenses for advertising contract labor big_number on brief respondent conceded that petitioner had established that he had gas and electricity expenses of dollar_figure and cable expenses of dollar_figure in however because petitioner lived in the mother-in-law apartment respondent apportioned these expenses between b e enterprises’ business use and petitioner’s personal_use with of the gas and electricity expenses allocated to business use by dividing the number of days petitioner rented the house days by days in his brief respondent’s counsel concedes that petitioner may deduct dollar_figure for gas and electricity expenses for however our calculation dollar_figure x indicates that petitioner should be allowed a dollar_figure deduction and this is the amount we will treat as conceded by respondent respondent concedes and we agree that petitioner may deduct dollar_figure with respect to his cable bill for we therefore treat the dollar_figure of gas and electricity payments and the dollar_figure of cable payments as additional_amounts petitioner may deduct for materials consultants associates as noted supra p petitioner holds a doctorate in materials science in petitioner provided consulting services under the business name materials consultants associates petitioner advised clients how materials used in equipment and in structures would interact in petitioner reported dollar_figure in gross_income on materials consultants associates’ schedule c petitioner also reported the following expenses expense advertising commissions fees insurance legal prof’l servs office supplies taxes licenses utilities amount dollar_figure big_number big_number in petitioner reported no gross_income on the schedule c for materials consultants associates however the schedule c reported the following expenses expense office supplies taxes licenses amount dollar_figure petitioner did not maintain books_and_records for materials consultants associates consequently revenue_agent anderson conducted a review of materials consultants associates’ bank accounts and calculated the business’ income to be dollar_figure revenue_agent anderson confirmed that the business had no consulting income in because as noted supra p the renters of petitioner’s home made their checks payable to materials consultants associates and petitioner deposited those checks into materials consultants associates’ advantage bank account with number ending in revenue_agent anderson disregarded such deposits in order to prevent double counting the income because petitioner had no documentation with respect to materials consultants associates’ expenses respondent disallowed all the business’ claimed expense deductions at trial petitioner presented substantiation for insurance purchased by materials consultants associates in because of evidence presented respondent’s counsel concedes petitioner is entitled to deduct dollar_figure for the cost of that insurance crossroads wellness in january of petitioner established crossroads wellness llc as a combination medical marijuana dispensary wherein it purchased marijuana for resale to the public and as a wellness center which sold knickknacks such as rolling paper pipes and paraphernalia ointments and other items crossroads wellness had a bank account at wells fargo but it did not keep formal records or books although petitioner testified that the business was organized as a single-member llc colorado business registration documents indicate that ken stone was also a member crossroads wellness leased two adjacent units in the crossroads east strip mall one space housed the marijuana dispensary the other housed the wellness center crossroads wellness did not have a written lease agreement for either of the two units on crossroads wellness’ schedule c for petitioner reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure and gross_income of dollar_figure as crossroads wellness kept no records revenue_agent anderson conducted a bank_deposits analysis of the business’ finances relying on the same methodology she used with respect to petitioner’s other businesses she reduced crossroads wellness’ cost of gods sold from dollar_figure to dollar_figure crossroads wellness claimed deductions for the following expenses as reported on its schedule c expense advertising contract labor insurance amount dollar_figure big_number legal prof’l servs office rent repairs supplies taxes licenses utilities other big_number big_number big_number big_number big_number big_number big_number these expenses totaled dollar_figure consequently for the reported net profit of crossroads wellness was dollar_figure petitioner sold crossroads wellness in june of respondent disallowed all of crossroads wellness’ reported expense deductions pursuant to sec_280e no deduction or credit shall be allowed for any amount_paid or incurred during the taxable_year in carrying on any trade_or_business if such trade_or_business or the activities which comprise such trade_or_business consists of trafficking in controlled substances within the meaning of schedule i and ii of the controlled substances act which is prohibited by such federal_law or the law of any state in which such trade_or_business is conducted marijuana is a schedule i controlled substance under the controlled substances act see c f_r sec dollar_figure as an alternative reason for disallowing the claimed deductions respondent asserts petitioner did not substantiate any of the expenses at trial petitioner claimed that dollar_figure of crossroads wellness’ reported gross_receipts of dollar_figure was in fact proceeds from the sale of the company therefore petitioner asserts dollar_figure should be taxed as a capital_gain rather than as ordinary_income petitioner did not report the dollar_figure capital_gain on hi sec_2010 form_1040 nor did he provide any information regarding his basis in the business petitioner further maintains the remaining dollar_figure of the reported gross_receipts was incorrect in that he overstated the business’ income petitioner could not state or estimate the correct amount for the company’s gross_receipts for other unreported income as part of her bank_deposits analysis revenue_agent anderson examined accounts petitioner had at charles schwab and at u s bank revenue_agent anderson determined that petitioner failed to report nonbusiness income of dollar_figure for and dollar_figure for new amsterdam llc capital_loss at trial petitioner asserted he was entitled to but failed to claim a dollar_figure capital_loss arising from the bankruptcy of new amsterdam llc new amsterdam facts giving rise to the alleged dollar_figure capital_loss follow petitioner had a business relationship with mark young a land developer whom petitioner had been a friend of for years mr young was the manager of new amsterdam a limited_liability_company organized to acquire real_estate new amsterdam purchased a building in boulder colorado in october of for approximately dollar_figure million of which dollar_figure million was financed through key bank the building had been an theater near the university the building was to be renovated in order to provide retail_space on the first floor and student housing on the upper levels however the economy soured the planned renovations ceased to be economically viable and new amsterdam filed for bankruptcy the company’s modified second amended plan_of_reorganization and information pursuant to u s c sec f was filed with the u s bankruptcy court although petitioner raises this issue for the first time at trial we address it because its raising did not result in surprise and prejudice to respondent we are mindful that petitioner claimed dollar_figure as a long-term_capital_loss carryover on hi sec_2010 tax_return respondent proposed no adjustments with respect to this carryover for the district of colorado on date article ix of the reorganization plan listed the members of new amsterdam as follows member mark young housing connection llc timothy dolan phoebe dolan lydia dolan andrew dolan membership interest percent the pamela sarber drumhiller trust brian and megan mccarthy dollar_figure mr young testified at trial he was unable to explain why petitioner was not listed as a member of new amsterdam in the reorganization plan nonetheless mr young insisted petitioner held a membership interest in new amsterdam claiming petitioner gave him dollar_figure to invest in new amsterdam petitioner introduced documentation to support mr young’s assertion a dollar_figure check made out to 15th street llc and a charles schwab account statement which shows that a wire transfer of dollar_figure had been made on date the statement does not reveal to whom the transfer was made mr young we are mindful that the membership interests listed in article ix total probably because of rounding testified that the dollar_figure check was earnest money for a different real_estate investment which fell through and that the dollar_figure was transferred to new amsterdam no other documentation was provided to memorialize the investment moreover no evidence was presented to indicate whether petitioner retained his putative membership interest in new amsterdam or abandoned it introduction opinion the legal issues raised for all of the adjustments are similar we therefore review the legal principles involved before applying them to the specific facts regarding each adjustment a unreported income one of the bedrock principles of tax law is that gross_income means all income from whatever source derived sec_61 348_us_426 the supreme court has repeatedly emphasized the ‘sweeping scope of this section ie sec_61 ’ and its statutory predecessors 515_us_323 sec_6001 requires taxpayers to maintain sufficient records to allow the irs to determine their correct_tax liability in the absence of adequate books_and_records sec_446 confers broad powers on the secretary and his delegate ie the commissioner to compute the taxable_income of a taxpayer see 92_tc_661 sec_1_446-1 income_tax regs the commissioner may use indirect methods to reconstruct income 348_us_121 net_worth_method of reconstructing income valid and the commissioner’s reconstruction need only be reasonable in the light of all the surrounding facts and circumstances petzoldt v commissioner t c pincite revenue_agent anderson reconstructed petitioner’s income using the bank_deposits method a bank deposit is prima facie evidence of income and the commissioner need not prove a likely source of that income 87_tc_74 64_tc_651 aff’d 566_f2d_2 6th cir we have often accepted this method of income reconstruction in the absence of adequate books_and_records see 399_f2d_744 4th cir aff’g tcmemo_1967_67 102_tc_632 the bank_deposits method assumes that all money deposited into one’s bank account during a given period constitutes taxable_income but the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge clayton v commissioner t c pincite dileo v commissioner t c aff’d 959_f2d_16 2d cir the bank_deposits method is not invalidated even if the commissioner’s calculations are not completely correct dileo v commissioner t c pincite once the commissioner reconstructs a taxpayer’s income and determines a deficiency the taxpayer bears the burden of proving that the commissioner’s use of the bank_deposits method is unfair or inaccurate see clayton v commissioner t c pincite taxpayers may do so in whole or in part by proving that a deposit is not taxable see id b unsubstantiated expense deductions deductions are a matter of legislative grace and the taxpayer bears the burden of clearly showing the right to the claimed deductions 503_us_79 290_us_111 see rule a as with reporting income taxpayers are required to maintain as we observed supra note respondent seeks to increase abs’ unreported gross_receipts for by dollar_figure over the amount determined in the notice_of_deficiency in general_rule a provides that respondent has the burden_of_proof with respect to new matters he raises at trial revenue_officer anderson credibly testified that the increase in abs’ gross_receipts was merely the correction of a mathematical error we therefore find that respondent has met his burden_of_proof with respect to this issue in certain circumstances sec_7491 provides that the burden_of_proof with respect to factual matters may shift to the commissioner petitioner does not continued sufficient books_and_records to substantiate their claimed deductions sec_6001 sec_1_6001-1 income_tax regs sec_162 entitles a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business under that section an expenditure is deductible if it is paid_by a cash_method taxpayer or incurred by an accrual_method taxpayer during the taxable_year for carrying_on_a_trade_or_business an expense a necessary expense and an ordinary_expense 403_us_345 no deduction is allowed for personal_living_and_family_expenses sec_262 in certain circumstances if a taxpayer establishes entitlement to a deduction but not the amount thereof the court may estimate the amount allowable 39_f2d_540 2d cir if the taxpayer provides some rational basis on which an estimate may be made 85_tc_731 in such an instance the court’s continued argue that sec_7491 applies herein nor does he show that he meets its requirements to shift the burden_of_proof consequently the burden_of_proof remains with petitioner approximation bears heavily against the taxpayer whose inexactitude is of his own making cohan v commissioner f 2d pincite the cohan_rule is inapplicable to expenses governed by the strict substantiation requirements of sec_274 sec_274 provides that no deduction or credit shall be allowed for inter alia any traveling expense or entertainment expense or any expense related to listed_property as defined in sec_280f sec_12 unless the taxpayer substantiates through adequate_records or sufficient evidence corroborating his own statement the amount of the expense the time and place of the expense and the business_purpose of the expense a taxpayer satisfies the adequate_records test if he she maintains an account book a diary a log a statement of expense trip sheets or similar records prepared at or near the time of incurring the expenditure and documentary_evidence of certain expenditures such as receipts or bills that show each element of each expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records to establish each element of an expense under sec_274 a taxpayer may alternatively establish each element a by his own statement whether written or oral containing listed_property includes passenger automobiles any other_property used as a means of transportation and property generally used for purposes of entertainment recreation or amusement specific information in detail as to such element and b by other corroborative evidence sufficient to establish such element id subpara i fed reg the taxpayer is not allowed a deduction or credit on the basis of approximations or unsupported testimony id para a fed reg all boards sports a unreported income respondent determined that abs had unreported income for both and during her examination revenue_agent anderson discovered that petitioner’s quickbooks records used the accrual_method of accounting even though abs was a cash_method taxpayer this made petitioner’s records unreliable upon summoning petitioner’s bank records the revenue_agent found that the quickbooks records were incomplete revenue_agent anderson was therefore justified in reconstructing petitioner’s income through the bank_deposits method and petitioner’s failure to provide precise records weakens petitioner’s critique of the revenue agent’s methods see 394_f2d_366 5th cir aff’g tcmemo_1966_81 as discussed supra p revenue_agent anderson totaled the deposits made to the relevant advantage bank accounts and payments received through paypal she reduced the total deposits by identified nontaxable deposits such as returned checks and interaccount transfers as well as by identified state and city sales_taxes paid she then discussed her calculations with petitioner and modified her calculations in accordance with his comments at trial petitioner asserted that revenue_agent anderson double counted some deposits and included transfers from one account to another however he was unable to point to any specific instance to prove his assertion of these would- be errors petitioner also asserted that the bank_deposits included amounts representing the repayment of loans he had made to his daughters specifically petitioner asserts that one of his daughters repaid him dollar_figure in cash and another daughter repaid him dollar_figure thus petitioner asserts his income was overstated by dollar_figure petitioner did not identify any deposit as coming from the asserted loan repayments moreover revenue_agent anderson had specifically asked petitioner whether any of the deposits could have come from nontaxable sources and petitioner did not identify any deposit as a loan repayment from one of his daughters on brief petitioner asserted that revenue_agent anderson’s analysis was inaccurate in that her final calculation was substantially different from her initial estimates and that the error in the notice_of_deficiency which was subsequently corrected see supra note invalidates the revenue agent’s analysis we reject petitioner’s assertion revenue_agent anderson’s initial estimate reflected all of petitioner’s bank_deposits and at the time of her examination revenue_agent anderson did not have the requisite information to identify nontaxable deposits revenue_agent anderson subsequently reduced the amount initially determined to be taxable as a result of consultation with petitioner with respect to the error in the notice_of_deficiency we are satisfied that it was a mathematical error that was properly corrected by respondent in sum we find that respondent has adequately established the correctness of the revised underreported income amounts for and we therefore hold that petitioner has failed to meet his burden of establishing that respondent’s use of the bank_deposits method was unfair or inaccurate b deducted expenses as stated supra deductions are a matter of legislative grace and it is the responsibility of the taxpayer to establish entitlement to those claimed deductions respondent disallowed deductions for some of abs’ reported expenses at trial and on brief petitioner failed to address the following adjustments made by petitioner also accuses revenue_agent anderson of perjury we decline to entertain that argument respondent contract labor costs depreciation of petitioner’s personal automobile a audi insurance costs legal and professional service fees travel_expenses and meals expenses we therefore deem these issues conceded by petitioner however petitioner did address a number of abs’ other expenses at trial and we now turn to these i advertising respondent disallowed dollar_figure of abs’ claimed advertising expenses thus allowing advertising expenses of dollar_figure no adjustment was made to abs’ expenses at trial petitioner introduced evidence with respect to one advertising transaction an agreement dated date with bestofmytown net regarding a yearlong agreement to place an ad on that web site for dollar_figure payable in quarterly installments of dollar_figure petitioner asserts that the dollar_figure represents a portion of the disallowed amount for however petitioner provided no evidence that any part of the dollar_figure was paid during moreover petitioner failed to establish that the bestofmytown net expenses were not included in the dollar_figure of advertising expenses allowed by respondent ii car and truck respondent disallowed deductions for all of abs’ and reported car and truck expenses these expenses are subject_to the strict substantiation requirements of sec_274 the taxpayer may elect to claim either vehicle expenses based on the actual expenses_incurred or to use a standard mileage rate as provided in sec_1_274-5 income_tax regs petitioner asserts he used his personal car for business purposes he did not keep a contemporaneous log regarding his car use rather he used his cellular telephone’s calendar feature to track his business travels after audit petitioner used the calendar feature to generate a reconstructed travel log detailing hi sec_2010 and sec_2011 car use however petitioner testified that his phone was stolen shortly after he completed the log petitioner submitted into evidence gasoline receipts and car repair invoices to document his actual car expenses a taxpayer cannot use the standard mileage rate and claim actual expenses for the same year see kay v commissioner tcmemo_2002_197 aff’d 85_fedappx_362 5th cir petitioner has not indicated which method he wishes to use to deduct his car expenses but in any event his receipts are unreliable inasmuch as they do not differentiate between personal and business_expenses and petitioner did not provide any evidence regarding the proportion of personal_use vis-a-vis business use of his car turning to the standard mileage rate petitioner’s reconstructed mileage log was not prepared at or near the time of incurring the car expenses and the calendar that petitioner kept contemporaneously was lost moreover the log indicates that petitioner was unrealistically busy for example on date petitioner claims he drove miles to pick up products at never summer industries in denver colorado then drove miles to attend the rocky mountain preview show in denver colorado and then drove miles to eldora colorado to test products petitioner recorded a similar trip attending the rocky mountain preview show and testing products in eldora on date we are skeptical that petitioner would have driven miles on a day where he participated in a trade_show which would consume a substantial portion of the day and where he tested his products at a ski resort which would have consumed a similarly large portion of the day and all of this while he was managing his other businesses additionally the credibility of petitioner’s testimony is suspect in that he testified he broke his leg on date yet claims to have tested his boards just four days later in sum petitioner’s reconstructed mileage logs are not reliable the reconstructed mileage logs do not meet the requirements of sec_1_274-5t temporary income_tax regs supra iii interest respondent disallowed deductions for all of abs’ claimed interest_expenses for and the expenses reflect interest accrued on petitioner’s credit cards which he used for both personal and business purchases at trial petitioner introduced yearend statement pages with respect to his chase and worldpoints credit cards for and that indicate total interest charges of dollar_figure in and dollar_figure in petitioner testified that of the interest charges were for business purchases but he presented no documentation to substantiate his testimony petitioner submitted into evidence copies of his worldpoints statements but we cannot determine from these statements the demarcation between personal and business_expenses moreover the statements do not substantiate petitioner’ sec_2010 and sec_2011 business_expenses iv repairs and supplies respondent allowed deductions for repair expenses of dollar_figure for and dollar_figure for respondent disallowed all of abs’ claimed supply expense deductions for and at trial petitioner submitted as a single disorganized exhibit numerous receipts to substantiate all of abs’ claimed repair and supply expense deductions we review these two issues together respondent was not provided these receipts before trial after trial respondent’s counsel reviewed abs’ receipts respondent’s counsel identified approximately dollar_figure of hardware receipts that could reasonably be related to abs’ reported repair expenses however respondent had previously allowed abs to deduct dollar_figure in repair expenses therefore respondent did not allow any additional_amount of repair expense deductions respondent identified approximately dollar_figure of receipts that would reasonably be associated with abs’ supply expenses for respondent was unable to identify any receipts that could reasonably be related to abs’ repair expenses however respondent did identify approximately dollar_figure of allowable supply expenses we have conducted our own review of petitioner’s receipts initially we note that a number of the receipts relate to automobile expenses and we do not consider them here with respect to the remaining receipts several relate to purchases for petitioner’s home such as gardening supplies and plumbing supplies still others merely list codes and abbreviations which we are unable to interpret we are unable even to estimate abs’ expenses under the cohan doctrine we therefore hold the claimed deductions for abs’ repair and supply expenses in excess of the amounts allowed by respondent are not allowable v rent respondent allowed dollar_figure of the claimed dollar_figure deduction for abs’ rent expense and dollar_figure of the claimed dollar_figure deduction for abs’ claimed rent expense at trial abs’ landlord theresa silverly testified that abs paid rent of dollar_figure in and dollar_figure in ms silverly’s testimony was credible we are mindful that there was a discrepancy between ms silverly’s testimony that petitioner paid her rent in in excess of dollar_figure while petitioner deducted dollar_figure but we are also mindful that petitioner did not keep accurate records we accept ms silverly’s testimony in this regard we therefore find the rent paid_by abs to be dollar_figure in and dollar_figure in vi taxes and licenses respondent disallowed all of abs’ claimed taxes and licenses expenses for the years at issue at trial petitioner submitted a number of federal express invoices that included line items for duties tax customs other fees in support of the claimed deductions only one of the invoices indicates that abs made a payment to federal express specifically invoice no dated date for dollar_figure respondent’s counsel concedes a deduction for this amount none of the remaining invoices indicates payment and two of them invoice no dated date and invoice no dated date are marked past due we hold that petitioner may deduct taxes and licenses of dollar_figure as conceded by respondent’s counsel vii utilities respondent disallowed all of abs’ claimed utility expense deductions ms silverly testified that abs’ lease with crossroads east was a triple net_lease ie the business’ rental payments included incidental_expenses such as utilities and snow removal at trial petitioner presented invoices from comcast for triple-play services ie its television internet telephone bundle substantiating payments in totaling dollar_figure respondent’s counsel concedes abs’ payments to comcast we thus hold that petitioner may deduct utility expense of dollar_figure as conceded by respondent viii other expenses respondent reduced petitioner’s claimed abs other expenses by dollar_figure in and dollar_figure in respectively our review of each category of other expenses for which petitioner challenges respondent’s determination follows a postage respondent allowed postage expense deductions of dollar_figure for and dollar_figure for on the basis of records provided to revenue_agent anderson at trial petitioner introduced post office receipts of which only four totaling dollar_figure were legible we cannot determine whether these receipts are for additional postage which was not recorded or included in the records provided to revenue agent anderson in sum petitioner has failed to establish that he is entitled to a deduction for postage for either year in an amount greater than that allowed by respondent b bank charges respondent disallowed deductions for abs’ claimed bank charge expenses petitioner provided no documentation regarding these claimed expense deductions thus he failed to establish that he is entitled to deductions for these amounts c dues and subscriptions petitioner purchased annual passes to several ski resorts to test and market his products petitioner claims he had unlimited free access to other ski resorts for his personal enjoyment thus petitioner claims his paid ski passes were exclusively for business purposes respondent disallowed deductions for the costs of ski resort passes petitioner did not explain how he obtained free slope access for his personal enjoyment yet had to pay for passes for business reasons he produced no witnesses nor did he introduce any documentation regarding his business relationship with the ski resorts such as a contract petitioner therefore has failed to establish he is entitled to deduct the amounts claimed for annual passes to ski resortsdollar_figure d charitable_contributions respondent disallowed all of abs’ claimed deductions for charitable_contributions petitioner provided no substantiation with regard to any charitable donations he allegedly made he has therefore failed to establish that he is entitled to deduct the amounts claimed for charitable_contributions e sponsorships respondent disallowed all of abs’ claimed sponsorship deductions petitioner asserts that abs sponsored several snowboarders but he provided no substantiation with regard to any sponsorship payments he allegedly made he has therefore failed to establish that he is entitled to deduct the amounts claimed for sponsorship of snowboarders c recapture of prior years’ excess_depreciation as noted supra pp respondent disallowed abs’ claimed depreciation_deductions these depreciation_deductions related to petitioner’s use of his we need not decide whether we may estimate petitioner’s ski pass expenses under the cohan doctrine or whether the expenses are subject_to the heightened substantiation requirements of sec_274 inasmuch as we do not have sufficient information to make such an estimate personal automobile a audi during the years at issue petitioner previously deducted dollar_figure and dollar_figure on his and tax returns respectively for_the_use_of the audi in abs’ business respondent now seeks to have petitioner recapture the excess_depreciation a taxpayer may elect to deduct as current expenses the cost of sec_179 property acquired and used in the active_conduct_of_a_trade_or_business and placed_in_service during the year sec_179 b d sec_1_179-4 income_tax regs to be eligible for current_expense deductions under sec_179 the taxpayer must show that the business use of the property exceed sec_50 sec_1_179-1 income_tax regs see also sec_280f relating to listed_property but if in any year the taxpayer’s business use of the property falls to or less deductions previously claimed under sec_179 are subject_to recapture under sec_280f if they are listed_property as defined in sec_280f or under sec_179 if they are not listed_property petitioner’s audi constitutes listed_property sec_280f respondent determined in the notice_of_deficiency that petitioner’s use of the audi was not predominantly for use in a qualified_business in therefore he determined that petitioner must recapture excess_depreciation claimed for and petitioner provided no evidence regarding the proportion of personal_use of the audi vis-a-vis the business use of that car for his reconstructed mileage log does not state the total miles driven during thus even if we accepted petitioner’s mileage log as credible which we are unable to do we would be unable to determine whether petitioner met the requirements of sec_280f consequently petitioner must recapture excess_depreciation claimed for and with respect to the audi b e enterprises a tax_year respondent disallowed b e enterprises’ income and expenses because petitioner failed to prove that his house was rented for or more days at trial respondent’s counsel conceded that if petitioner established that the house was rented for or more days during b e enterprises’ expense deductions would be valid sec_280a provides that if a dwelling_unit is used during the taxable_year by the taxpayer as a residence and that dwelling_unit is actually rented for less than days during the taxable_year then no deduction otherwise petitioner failed to attach a depreciation schedule to hi sec_2010 tax_return although he did attach one to hi sec_2011 tax_return allowable because of the rental use shall be allowable and the income derived from the rental use is not included in the taxpayer’s gross_income under sec_61 a dwelling_unit includes a house apartment condominium and all structures or other_property appurtenant to the dwelling_unit unless the unit is used exclusively as a hotel motel or inn sec_280a a dwelling_unit is a residence if a taxpayer uses the dwelling_unit during the taxable_year for personal purposes for a number of days that exceeds the greater of a days or b of the number of days during the year for which the unit is rented at a fair rental value petitioner lived in the mother-in-law apartment on the property not the main house however in petitioner’s daughter lived half the year in her room in the main house providing one’s daughter a rent-free place to live constitutes a personal purpose see sec_267 loftstrom v commissioner 125_tc_271 taxpayers’ daughter’s rent-free use of the business portion of a house for a period during the tax_year constitutes personal_use by the taxpayers thus petitioner’s house is a dwelling_unit used as a residence respondent does not contend that the mother-in-law apartment constitutes a portion of the dwelling_unit consequently petitioner must establish that his house was rented for at least days during b e enterprises maintained no books rental contracts or other records in at trial petitioner stated that he believed he rented rooms in the house somewhere around or days b e enterprises reported gross_income of dollar_figure on it sec_2010 schedule c petitioner asserts that he charged guests an average of dollar_figure per night which would result in about days of rentals petitioner provided no documentation to corroborate this assertion in reviewing petitioner’s bank records revenue_agent anderson identified several checks used as payment for rental of the house her examination revealed that petitioner charged guests an average of dollar_figure per night which on the basis of b e enterprises’ gross_income of dollar_figure would indicate that the house was rented about days during evidence regarding this issue is scanty at best petitioner failed to tally the number of days he rented the house he presented no checks receipts or any documentation whatsoever to establish when he rented the house and at what price the evidence presented by respondent indicates that b e enterprises charged a higher rent than petitioner asserts a rental price that would cause b e enterprises to fail to meet the requirements of sec_280a as petitioner has the burden_of_proof we hold that the income derived from the house in is not includible in petitioner’s gross_income nor are the deductions petitioner claimed allowable b tax_year i unreported income respondent determined that b e enterprises had unreported income for as b e enterprises failed to keep books_and_records during we find revenue_agent anderson was justified in summoning petitioner’s bank statements to conduct a bank_deposits analysis to reconstruct the business’ income moreover we note that petitioner’s failure to provide records weakens his critiques of revenue_agent anderson’s determinations the revenue agent’s methodology was similar to the one she used in examining abs’ bank accounts she met with petitioner to discuss her findings and hear his explanations neither at trial nor on brief did petitioner raise any factual or legal issue to challenge revenue_agent anderson’s analysis having heard revenue agent’s anderson’s testimony and observed her when she was testifying and upon review of her documentation we are satisfied that revenue_agent anderson’s use of the bank_deposits method was appropriate and her calculations were accurate ii deducted expenses respondent disallowed most of b e enterprises’ claimed expense deductions at trial petitioner failed to address the following adjustments made by respondent office expenses legal and professional service fees and the partially disallowed insurance expenses we deem these issues conceded by petitioner at trial petitioner presented evidence substantiating some of the claimed deductions and respondent’s counsel conceded those expenses see supra pp those expenses are supplies repairs and maintenance advertising and contract labor we have reviewed petitioner’s receipts entered into evidence several of them relate to purchases in years other than those in issue some are illegible and others are duplicates we do not find these receipts support petitioner’s contention that he is entitled to deduct expenses in excess of those conceded by respondent’s counsel petitioner claimed a deduction for utility expenses_incurred in maintaining the house in respondent initially disallowed any deduction for utility expenses but at trial petitioner provided sufficient documentation for respondent to allow a deduction for dollar_figure in utility expenses on brief respondent conceded that petitioner could deduct gas and electricity expenses which we recalculated to be dollar_figure and cable expenses of dollar_figure these appear to be additional to the dollar_figure already conceded by respondent the allocation used by respondent ie for business use is only an estimate however under the cohan doctrine in instances where a taxpayer establishes entitlement to a deduction but does not establish the amount thereof we may estimate the deduction if the taxpayer provides some rational basis on which the estimate may be made although in doing so we bear heavily against the taxpayer whose inexactitude is of his own making petitioner has not provided any rational basis upon which we may estimate the amounts of the utility expenses which represent business_expenses and those which are for petitioner’s personal_use on the other hand respondent has put forward a reasonable allocation method to allow us to estimate the correct expense deduction and we adopt respondent’s method materials consultants associates a tax_year i unreported income because materials consultants associates failed to keep books_and_records we find revenue_agent anderson was justified in using the bank_deposits method to reconstruct the company’s income the revenue agent’s methodology was similar to that used in examining both abs’ and b e enterprises’ bank accounts neither at trial nor on brief did petitioner raise any factual or legal issue to challenge revenue_agent anderson’s analysis having heard her testimony and reviewed the evidence presented we are satisfied that revenue_agent anderson’s use of the bank_deposits method was appropriate and conclude it accurately reflected the omission of materials consultants associates’ unreported income for ii deducted expenses respondent disallowed all of materials consultants associates’ expense deductions for lack of substantiation at trial petitioner submitted into evidence a cancellation notice past-due invoice for an unpaid insurance premium of dollar_figure and a check paid to the hartford for insurance of dollar_figure as a result of this documentation respondent’s counsel now concedes that petitioner may deduct dollar_figure in insurance payments for respondent argues and we agree that the past-due invoice gives no indication that petitioner paid the insurance premium petitioner provided no other substantiation thus we find petitioner has failed to establish his entitlement to deduct any other expense with respect to materials consultants associates’ tax_year b tax_year materials consultants associates had no income in respondent disallowed all of the business’ claimed expense deductions for petitioner provided no substantiation for any of materials consultants associates’ reported expenses for the year we therefore find that petitioner has failed to meet his burden in establishing his entitlement to the claimed expense deductions crossroads wellness because crossroads wellness had no books_and_records revenue_agent anderson was required to conduct a bank_deposits analysis the revenue agent’s methodology was similar to that used in determining the underreported income for petitioner’s other business entities we believe her methodology was fair and accurate a gross_receipts revenue_agent anderson confirmed that crossroads wellness’ gross_receipts were dollar_figure as reported on schedule c at trial petitioner claimed that the dollar_figure reported as gross_receipts was inaccurate he asserts that the dollar_figure included dollar_figure which he received from the sale of the business which in his posttrial answering brief petitioner alludes to a dollar_figure sale price for crossroads wellness should be taxed at the preferential capital_gains_rate and the remaining dollar_figure was overstated these are new issues to which respondent made no objection we thus treat them as if they were properly pleaded see rule b petitioner provided no support for his assertion that the dollar_figure he reported on his tax_return was incorrect we accept petitioner’s assertion that he sold his business in petitioner testified he received a form_1099 documenting that he sold his business for dollar_figure but the alleged form_1099 was not submitted into evidence we are skeptical as to the amount petitioner claims he received from the sale of his business for if he had received dollar_figure or dollar_figure the proceeds would have been reflected in revenue_agent anderson’s bank_deposits analysis further we are mindful that it was revenue_agent anderson’s practice to discuss all her conclusions with petitioner petitioner provided no documentation regarding his basis in crossroads wellness because we do not know the sale price nor petitioner’s basis in the business we cannot determine the amount of petitioner’s gain if any from the sale with respect to petitioner’s remaining contention that the gross_receipts were overstated petitioner provided no documentation to support his assertion and as noted supra revenue_agent anderson confirmed that crossroads wellness’ gross_receipts were dollar_figure the same amount petitioner reported on crossroads wellness’ schedule c b cost_of_goods_sold as a result of her bank_deposits analysis revenue_agent anderson reduced crossroads wellness’ cost_of_goods_sold from dollar_figure to dollar_figure cost_of_goods_sold is subtracted from gross_receipts in computing gross_income sec_1_61-3 income_tax regs cost_of_goods_sold is not an expense deduction under sec_162 see 69_tc_477 aff’d 630_f2d_670 9th cir sec_1_162-1 income_tax regs a taxpayer must retain records sufficient to substantiate the claimed cost_of_goods_sold sec_6001 newman v commissioner tcmemo_2000_345 crossroads wellness’ cost_of_goods_sold was for the marijuana the business purchased from growers to resell to customers because the company maintained no books_or_records revenue_agent anderson determined the business’ cost_of_goods_sold by reviewing all checks written from the wells fargo account associated with crossroads wellness that were identifiable as marijuana purchases ie checks that could be determined to have been made out to an identifiable marijuana vendor petitioner informed revenue_agent anderson that he purchased a substantial part of his inventory in cash but he failed to provide her with any documentation to substantiate his claimed cash purchases as a result revenue_agent anderson was unable to consider any cash purchases as part of her calculation at trial petitioner submitted into evidence a series of documents purporting to support the amount he determined to be crossroads wellness’ cost_of_goods_sold these documents consist of a handwritten summary by petitioner listing amounts of marijuana purchased by the business and revenue_agent anderson’s workpapers most of the entries on petitioner’s list do not include dates of purchase making it impossible for us to determine whether these purchases duplicate those identified by revenue_agent anderson through the bank_deposits analysis other entries included purchase dates but they do not state the purchase_price for the marijuana and there are entries which included neither dates of purchase nor purchase amounts thus the only substantiation available is the checks which respondent took into account we therefore hold that petitioner is entitled to cost_of_goods_sold for only in the amount respondent determined c expense deductions respondent disallowed all of crossroads wellness’ expense deductions for petitioner produced crossroads wellness’ wells fargo bank records at trial but provided no other documentation regarding the business’ expenses the canceled checks included in the wells fargo account records do not by themselves substantiate the company’s expenses it is not clear for what purpose the checks were written for example we are unable to determine the business_purpose of a check to glacier ice cream dated date for dollar_figure or for a check to kaller ford dated date for dollar_figure under the cohan doctrine we may not simply assume the purpose of the payments we therefore find that petitioner has failed to substantiate crossroads wellness’ reported expenses other unreported income as part of her bank_deposits analysis revenue_agent anderson examined petitioner’s charles schwab accounts and his u s bank account the revenue_agent calculated that petitioner failed to report nonbusiness income of dollar_figure for and dollar_figure for that were deposited into these accounts petitioner has failed to contest the revenue agent’s calculations or identify any error she made we therefore hold that petitioner has failed to meet his burden of establishing that respondent’s use of the bank_deposits method was unfair or inaccurate new amsterdam llc capital_loss in his petition petitioner asserted that he is entitled to deduct a dollar_figure long-term_capital_loss arising from a investment in new amsterdam petitioner failed to specify the code section under which he claims this loss deduction however we assume petitioner claims this loss pursuant to the provisions of sec_165 and therefore analyze petitioner’s claim on that basis sec_165 provides a deduction for any loss sustained during the taxable_year not_compensated_for_by_insurance_or_otherwise under sec_165 losses for an individual are limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft losses under sec_165 may be either ordinary or capital 90_tc_465 to claim a loss deduction under sec_165 for abandonment petitioner must establish he had an ownership_interest and that he abandoned that interest see milton v commissioner tcmemo_2009_246 a petitioner’s failure to establish an ownership_interest petitioner asserts that he had a partnership_interest in new amsterdam and that consequently upon the collapse of that partnership in bankruptcy he sustained a capital_loss under sec_1222 petitioner presented no evidence to substantiate his asserted partnership_interest no copy of the partnership_agreement was entered into evidence new amsterdam’s bankruptcy filings were introduced into evidence but petitioner was not listed as a partner in the bankruptcy documents mark young the managing partner of new amsterdam testified that petitioner was a partner in new amsterdam but he was unable to explain why petitioner was not listed as a partner in the bankruptcy documents petitioner acknowledged that he never received a schedule_k-1 partner’s share of income deductions credits etc from new amsterdam and while the bankruptcy filings stated that the partnership’s other partners received income distributions in prior tax years there is no indication that petitioner ever received a distribution again mr young was unable to explain this discrepancy mr young speculated that he might have held petitioner’s interest as a nominee but he was not certain the new amsterdam balance_sheet as of date was attached as exhibit b of the modified second amended plan_of_reorganization and information pursuant to title u s c sec f petitioner testified he gave dollar_figure to mr young and introduced a dollar_figure check made out to 15th street llc and a charles schwab account statement which shows that a wire transfer of dollar_figure was made on date the same month as new amsterdam’s purchase of the building mr young testified that when the 15th street venture failed he transferred the dollar_figure he received from petitioner to new amsterdam mr young also testified that he received the wire transfer and that the dollar_figure probably went to the title company however no documentation was presented to establish that the dollar_figure was transferred to new amsterdam and the charles schwab account statement makes no mention of the recipient of the wire transfer even were we to presume that the dollar_figure check and the dollar_figure wire transfer were for investment in new amsterdam they do not substantiate an ownership_interest see milton v commissioner tcmemo_2009_246 in milton we held that a dollar_figure check was not sufficient evidence to establish that the taxpayer’s s_corporation purchased a partnership_interest for which she was claiming a capital_loss the taxpayer failed to provide any documentation regarding the acquisition of the partnership_interest we we also note that dollar_figure remains unaccounted for regarding petitioner’s putative investment therefore find petitioner did not establish that he owned an interest in new amsterdam b petitioner’s failure to establish abandonment to be entitled to deduct an abandonment_loss under sec_165 a taxpayer must show an intention on the part of the owner to abandon the asset and an affirmative act of abandonment 274_us_398 97_tc_200 sec_1_165-1 income_tax regs provides that for a loss to be allowable under sec_165 a loss must be evidenced by closed and completed transactions fixed by identifiable events and except as otherwise provided in sec_165 and sec_1_165-11 relating to disaster losses inapplicable here actually sustained during the taxable_year petitioner has not provided any evidence documentary or otherwise to establish that he intended to end his relationship with new amsterdam petitioner asserts that even though he was ill in he was in continual communication with mr young during the year mr young however did not indicate that petitioner told him that he was interested in abandoning whatever business relationship the two of them might have had we therefore find that petitioner did not take sufficiently identifiable steps to abandon an interest in new amsterdam to be entitled to an abandonment_loss deduction c conclusion petitioner failed to establish that he had an ownership_interest in new amsterdam and that he abandoned that interest in the face of documentation showing that he was not listed as a partner in the enterprise petitioner could only call upon the testimony of mr young we carefully observed mr young while he was testifying his testimony was not credible for instance when confronted with the fact that new amsterdam’s bankruptcy filings did not list petitioner as a partner mr young had no response when pressed as to how he could testify that petitioner was a partner mr young vaguely stated that perhaps he held petitioner’s interest as a nominee but he would not commit himself to that claim moreover mr young could not explain why the listed partners received distributions from new amsterdam but petitioner did not and mr young had no records to substantiate that he transferred dollar_figure to new amsterdam on behalf of petitioner we therefore hold that petitioner is not entitled to a long-term_capital_loss deduction arising from the failure of new amsterdam moreover mr young gave no indication that petitioner informed him of an intent to abandon his alleged interest in new amsterdam we therefore hold that petitioner may not deduct a long-term_capital_loss sec_6662 accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty of dollar_figure for and dollar_figure for sec_6662 imposes a accuracy-related_penalty on any portion of an underpayment attributable to inter alia negligence or disregard of rules or regulations subsec b or a substantial_understatement_of_income_tax subsec b negligence as used in sec_6662 is defined as any failure to make a reasonable attempt to comply with the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1 b income_tax regs an understatement of income_tax is substantial for purposes of sec_6662 if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_7491 provides that the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the sec_6662 accuracy- related penalty see 116_tc_438 once the commissioner has met his burden of production the taxpayer bears the burden of proving that the penalty is inappropriate by demonstrating for example that his her position was supported by substantial_authority under section d b i or that he she had reasonable_cause for the underpayment and acted in good_faith under sec_6664 see rule a higbee v commissioner t c pincite reasonable_cause and good_faith are determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs respondent has met his burden of production with respect to petitioner’s negligence in that among other things petitioner accounted for abs’ finances using the accrual_method of accounting even though abs operated as a cash_method_of_accounting taxpayer petitioner failed to keep proper records with respect to any of his other activities and he failed to substantiate most of his reported expenses with respect to petitioner’s understatements of income_tax petitioner reported negative taxable_income on both hi sec_2010 and sec_2011 tax returns thus he had zero tax_liabilities for both years before trial respondent contended that petitioner’s required tax was dollar_figure for and dollar_figure for since the trial respondent has conceded a number of issues and we determined that abs paid rent of dollar_figure in and dollar_figure in thus the exact amount of petitioner’s understatement must await a rule computation which we will order to the extent that computation establishes that petitioner has substantial understatements of income_tax for the years at issue respondent will have met his burden of production with regard to the sec_6662 accuracy- related penalty see ashmore v commissioner tcmemo_2016_36 a taxpayer may avoid liability for the accuracy-related_penalty with respect to any portion of an underpayment if the taxpayer demonstrates that he she had reasonable_cause for the underpayment and acted in good_faith with respect to the underpayment sec_6664 reasonable_cause and good_faith are determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner put forward no evidence that he acted with reasonable_cause and in good_faith he consulted no tax professionals in operating his businesses and filing his tax returns petitioner testified that he was extremely ill during but we are mindful that even during his illness petitioner continued to operate his various businesses including physically exerting himself snowboarding to demonstrate abs’ products even were we to accept that petitioner’ sec_2010 illness debilitated him throughout the year we cannot help but note that petitioner holds a ph d in materials science is the holder of numerous patents and by his own testimony is well versed in presenting information to others in a logical format yet he failed to keep the most basic of records to document his activities during the years at issue we therefore conclude that petitioner has failed to show he had reasonable_cause for or acted in good_faith with respect to the underpayments to reflect the foregoing and concessions by the parties decision will be entered under rule
